1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT

9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   LAWTIS DONALD RHODEN,              Case No. SACV 17-0670 MWF (SS)

12                    Petitioner,

13        v.                                     JUDGMENT

14   BRANDON PRICE, Coalinga State
     Hospital Executive Director,
15
                      Respondent.
16

17

18        Pursuant to the Court’s Order Accepting Findings, Conclusions

19   and Recommendations of United States Magistrate Judge,

20

21        IT IS HEREBY ADJUDGED that the above-captioned action is

22   dismissed with prejudice.

23

24   DATED:    May 30, 2019

25                                       MICHAEL W. FITZGERALD
                                         UNITED STATES DISTRICT JUDGE
26

27

28
